DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-21, and species A(a)(i) in the reply filed on 3/24/2022 is acknowledged.
Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim refers to both “the second main face” and “the second main face side.” It is not clear if these are the same elements or different elements.
Further regarding claim 1, it is not clear what an emission half angle is or how it is measured. It is further not clear where the apex to measure the emission half angle is. Claim 1 recites the limitation "emission half angle at the apex."  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 1, the term “in one configuration” makes it confusing as to whether the text following the term is a required component to the glazing or if it is an optional component. 
Further regarding claim 1, the term “wherein the external luminous signaling vehicle glazing comprising facing the collimation optic, a redirection optic, between the between the collimation optic and the second main face” is confusing. It is not clear what structure is being claimed with the term “facing” and how a redirection optic is intended to face.
Further regarding claim 1, the phrase “wherein the reference direction for the rear window or the windshield…toward the front of the side window” is confusing as no reference direction has been described and it not clear the relevance of these directions to the remainder of the claim or how they affect claim structure as there is no connection between the terms and the remainder of the structure. Further the term “the normal to the long side” is not clear as to what comprises the long side or how this effects the structure of the claimed glazing. 
Claim 1 recites the limitation "the reference direction" and the long side” in the third page.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the entrance face" in the third page.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 1,  it is not clear what the “entrance face of the first optical film” comprises or how it is defined.
Claim 1 recites the limitation "the final front face" in the third page.  There is insufficient antecedent basis for this limitation in the claim.
Last, regarding claim 1, a transparent element has not been claimed or incorporated into the glazing so it not clear how this limitation is defined or how or where the transparent element is present in the glazing. It is further not clear how an element can correspond to another element and what the correspondence would be. 
Claim 2 recites the limitation "the red" and “the yellow” and claim 4 recites the limitation “the yellow.”  There is insufficient antecedent basis for this limitation in the claim. It is further not clear what limitation is intended with the terms “the yellow” and “the red” if this is intended to mean the light source emits the colors yellow and red or if these are regions which are red and yellow that the light emits to. In either case, it is not clear how those colors are measured and defined.
Further regarding claim 2, it is not clear how a light source can be a pictogram. A light source is a light. It can emit light in a specific shape but it cannot be a shape.
Claims 3 and 16 recite the limitation "the assembly."  There is insufficient antecedent basis for this limitation in the claim.
The term “essentially contiguous” in claim 5 is a relative term which renders the claim indefinite. The term “essentially contiguous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear at what point the features would not be considered essentially contiguous.
The term “partially textured” in claim 6 is a relative term which renders the claim indefinite. The term “partially textured” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is further not clear in what way the optical film is partially textured if this has to do with the features on the film or is on the opposite side from the features and how the texture is partial whether this means only part of a side is textured or only less than all the surfaces are textured.
Regarding claim 8, claim 8 discloses a lamination interlay but does not claim the glazing containing the lamination interlay so that the layer is not structurally defined, so that it is not clear how the redirection optic can between the filter and the layer.
The term “flexible” in claim 10 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear the amount of flex the component must have to be considered “flexible.”
Regarding claims 13, 15, and 18, it is not clear what the term “composite in its thickness” means if this means multilayered or just non-homogenous polymeric material. 
Further regarding claim 13, the claim refers to “the second main face side.” It is not clear if this is the same or different from the “second main face.” 
Regarding claim 14, it is not clear if the asymmetric redirection optic is optional or not based on the use of the term “optional” before the term and how it could be optional given it depends on claim 1 where it is not optional. 
Claims  14, 18, and 20 recite the limitation "the transparent element."  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 recite the limitation "the final front face."  There is insufficient antecedent basis for this limitation in the claim. It is further not clear to what the final front face is referring.
Further regarding claim 14, the wording is confusing by referring to a fourth face before actually claiming the structure of a fourth face. 
Regarding claim 16, it is not clear what is meant by the term “wherein the second main face is free.” The second main face is not “free.” There is at least a light source, optical film, and redirection film on the second main face so it is not clear how the term “free” is defined. 
Further regarding claim 16, it is not clear how the term “monolithic” is defined if this means a single component or a single layer. It is further not clear how the glazing could be a single layer and then also be laminated as is claimed later in the claim. 
 Regarding claim 18, it is not clear what the term “between the front face and the third main face is present” means as the word choice is confusing. 
Claim 19 recites the limitation "the lamination interlayer."  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, it is not clear what a blind aperture is or how the limitation should be defined. 
The remaining claims are rejected for depending on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US Pub. 2014/0098553 A1) in view of Laluet et al. (WO 2017/103425 A1 where US Pub. 2018/0370195 A1 will be used an English language equivalent), and Hirai et al. (US Pub. 2008/0239200 A1).
Regarding claims 1, 3, 5, 6, and 21, the term “chosen from a side window, a rear window, or a windshield” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed glazing and the term "chosen from a side window, a rear window, or a windshield" merely states the intended use for the glazing with no additional limitations imposed on the structure.
Frey discloses laminated LED arrays which are disposed on a flexible sheet and chained together in an array and includes beam steering optical elements which may be used to help redirect light even when the LED arrays are disposed on a curved surface and/or an angle that is not parallel to the intended observer’s line of sight (abstract). A window for a vehicle is provided with first and second glass substrates that are laminated via a first laminating material where a sheet supports a plurality of LEDs and a plastic optical element is interposed between the LEDs and an intended viewer of the LEDs. The optical element is structured to redirect light output from the LEDs ([0010], [0030], and [0050]). The redirecting optical element comprises closely spaced triangular grooves with a  blaze angle to steer light ([0026] and Fig. 2) with a maximum groove density of 3600 grove/mm (pitch of about 0.28 microns or greater) ([0032]). One or more of the same and/or different beam steering elements may be provided on one side of the sheet ([0035]).
Frey does not specifically disclose the apex or angle of the asymmetric side or the claimed pitch. However, Frey discloses that the angle of grooves and groove density in the redirection optical element should be designed according to the angle of deflection of light ([0027] and [0065]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the angles of the grooves and groove density to achieve a desired light deflection so light is directed in a desired direction as taught in Frey ([0065]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the angles of the grooves and groove density (pitch) involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Frey does not disclose the specifics of the LED.
Laluet discloses a laminated vehicle windshield containing luminous information including a first glazing, lamination material, second glazing, and first curved organic light emitting diode device (OLED) which may be in an array to illuminate (abstract and [0006]). Laluet discloses that the first sign which is illuminated by the OLED may be inscribed in a square of 1 to 10 cm ([0041] and [0082]) and where the OLED should extend past a sign by at least 1 cm ([0085]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the LED in Frey to have dimensions of at least 3 to 12 cm (size of sign plus extension past sign) as taught in Laluet as a desired size to have a sign on a windshield with extra so that the light emitting zone can easily face the discontinuity (Laluet, [0082] and [0085]).
Frey does not disclose an additional optical element which collimates light. 
Hirai discloses an optical sheet capable of eliminating rapid lowering of luminance view angle while minimizing the lowering amount of the front luminance which includes a first light transmissive film that has a plurality of first convexes (partially textured) that extent in a given direction (abstract)  which is a luminance enhancement film ([0047] on an LED or organic EL device ([0048]) and is made of translucent (transparent) resin (plastic) material which is parallel to the front face of a display and includes a plurality of columnar, contiguous convexes that extent in one direction in-plane on the light emitting side where each convex is a triangle pole with a pitch between each convex is 10 to 350 microns and the angle of the apex is 90 degrees and the base angles are 45 degrees ([0051]-[0052], [0109] and Figs. 1 and 7A).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the light enhancement film taught in Hirai on the LEDs in Frey to improve directivity and to focus light of the light entering from the LED to enhance luminance (Hirai, [0054]). If the layers are stacked with the LEDs, light enhancement film, and redirection film where the light enhancement film and redirection film have prisms and a planar second side, there would expected to be air around the prism structures. 
Regarding claims 2 and 4, Frey discloses the LEDS may have different colors ([0050]) but does not specifically disclose the colors red or yellow. 
Laluet discloses the LEDs emitting red, green, orange (yellow), or white ([0038]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the LED emission color could be any desired color including red, orange, or yellow as a design choice of a desired display (Frey, [0050] and Laluet, [0038]).
Regarding claim 7, Frey discloses the LED as an organic LED ([0051]).
Regarding claim 8, Frey does not specifically disclose a color filter on the exit surface of the LED.
Laluet discloses a color filter on the LED ([0042]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a color filter on the LED in Frey as taught in Laluet to give the LED a desired color for display (Laluet, [0042]). 
Regarding claim 9, Frey does not disclose the structure of the OLED.
Laluet discloses a bottom or top-emitting OLED comprising a transparent substrate or carrier, optional functional layers, transparent or reflective lower electrode (anode), organic light-emitting system, and transparent or reflective electrode (cathode) ([0056]-[0064], [0074]-[0077] and [0088]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the OLED in Laluet in Frey as a conventionally known suitable OLED system for use in vehicle windows (Laluet, abstract).
Regarding claim 10, Frey discloses the glazing being curved and the luminescent system being flexible (abstract and [0038]).
Regarding claim 11, Frey discloses leads extending beyond the laminated material ([0039]).
Regarding claims 12 and 14, Frey discloses the layers being in adhesive contact on the edges or periphery since the entire surface of the layers are laminated together which would include a periphery of the layer (Figs. 4 and 5).
Regarding claim 13, Frey disclose the laminated LED array between two pieces of glass which also has a polymeric interlayer (Fig. 4 and [0013] and [0037]).
Regarding claim 16, Frey discloses the LED assembly laminated to a main face of the glazing (Fig. 4) where the is a protective rear film that project from the LED and will be fastened to the glazing (Fig. 4 and [0041]).
Regarding claim 17, Frey does not disclose an additional protective film on the LED assembly which extends beyond the LED when the LED is between two glass layers.
Laluet discloses a carrier (protective film) which extends beyond the LED assembly on the front surface when placed between two glass sheets (Fig. 5’ and [0257]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the LED assembly with a wider carrier front film as taught in Laluet as the way to insert an LED assembly in the article in Frey as a conventionally known suitable configuration for an LED assembly in a glazing (Laluet, abstract).
Regarding claims 18 and 19, Frey discloses a laminated interlayer PVB and other suitable layers ([0037]).
Laluet discloses the interlayer comprising two outer layers of PVB and a middle layer of vibro-acoustic damping PVB [0132]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the laminated interlayer could include any suitable interlayer material including the ones listed in Frey and/or Laluet as conventionally known suitable interlayer layers for a glazing (Frey, [0037] and Laluet, [0132]).
Regarding claim 20, Frey does not disclose an aperture in the interlayer to house the LED assembly.
Laluet discloses creating an aperture in the interlayer to house an LED assembly (Figs. 3a, 3b, 5’, 6, and 6’).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to insert the LED assembly in an aperture in the interlayer as taught in Laluet as the way to insert an LED assembly in the glazing in Frey as a conventionally known suitable configuration for an LED assembly in a glazing (Laluet, abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/768,391 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application ‘391 are a species of the instantly claimed invention and the intended use which is different does not affect the final structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/768,433 in view of US Pub. 2014/0098553 A1. The difference between the instantly claimed invention and the claimed invention in Application ‘433 is that the instant application uses a luminescent element, specifically an OLED and the claims in Application ‘433 uses an inorganic LED. However, such a substitution would have been obvious to one of ordinary skill in the art based on the teaching in US Pub. ‘533 which teaches that it is conventionally known that an LED may be an inorganic or organic LED so that either is considered suitable for use in a glazing (US Pub. ‘553, abstract, [0050], and [0051]).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2016/0273731 A1 discloses an automobile light which uses LEDs with a light guide plate that has a light directing function and optical collimator (abstract, [0053], and Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783